SEABURY, J.
The plaintiff, a girl of 15, was a passenger on one of the defendants’ south-bound cars. The car, according to her testimony, stopped on the northerly corner of Twenty-Third street and Seventh avenue, and two passengers alighted in safety, and, while the plaintiff was in the act of getting off the car, “the car gave a jerk,” and the plaintiff was thrown, and sustained the injuries for which she seeks damages in this action. The contention of the defendant was that the girl had jumped off the car while it was in motion. The plaintiff was corroborated by the testimony of two witnesses, and the defendant called the motorman and conductor of the car and two alleged passengers, who corroborated their version of the occurrence.
The testimony of these witnesses presented an issue of fact, which the court below submitted to the jury in a charge to which no exception was taken. The jury returned a verdict for $200. Upon motion of the defendant, the court made an order providing that “the verdict of the jury is hereby set aside, upon the grounds that the same is contrary to law, contrary to the evidence, against the weight of the evidence, excessive, and upon the exceptions taken at the trial.” From that order the plaintiff appeals to this court.
We think that the appeal is well taken, and that the order appealed from was an unwarranted interference with the verdict of the jury. The verdict was supported by evidence which the jury were justified in believing to be credible. It is contrary to no rule of law that has been called to our attention. The damages awarded are proportionate to the injuries sustained, and the exceptions taken by the defendants during the trial were trivial in character.
Order reversed, and judgment reinstated, with costs to the appellant. All concur.